717 S.E.2d 745 (2011)
Demetrius Antwan JOHNSON
v.
Sherry Sheron JOHNSON.
No. 337P11.
Supreme Court of North Carolina.
October 6, 2011.
Teresa DeLoatch Bryant, for Johnson, Sherry Sheron.
Christopher Nunnally, for Johnson, Demetrius Antwan.

ORDER
Upon consideration of the petition filed on the 9th of August 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."